
	

113 HR 3017 IH: Renewable Energy Construction and Investment Parity Act of 2013
U.S. House of Representatives
2013-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 3017
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2013
			Mr. Cook (for himself
			 and Mr. Salmon) introduced the
			 following bill; which was referred to the Committee on Ways and Means, and in
			 addition to the Committee on Natural
			 Resources, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  energy credit for certain property under construction.
	
	
		1.Short titleThis Act may be cited as the
			 Renewable Energy Construction and
			 Investment Parity Act of 2013.
		2.Extension of
			 energy credit for certain property under construction
			(a)Solar energy
			 propertyParagraphs
			 (2)(A)(i)(II) and (3)(A)(ii) of section 48(a) of the Internal Revenue Code of
			 1986 are each amended by striking periods ending and inserting
			 property the construction of which begins.
			(b)Qualified fuel
			 cell propertySection 48(c)(1)(D) of such Code is amended by
			 striking for any period after December 31, 2016 and inserting
			 the construction of which does not begin before January 1,
			 2017.
			(c)Qualified
			 microturbine propertySection
			 48(c)(2)(D) of such Code is amended by striking for any period after
			 December 31, 2016 and inserting the construction of which does
			 not begin before January 1, 2017.
			(d)Combined heat
			 and power system propertySection 48(c)(3)(A)(iv) of such Code is
			 amended by striking which is placed in service and inserting
			 construction of which begins.
			(e)Qualified small
			 wind energy propertySection 48(c)(4)(C) of such Code is amended
			 by striking for any period after December 31, 2016 and inserting
			 the construction of which does not begin before January 1,
			 2017.
			(f)Thermal energy
			 propertySection 48(a)(3)(A)(vii) of such Code is amended by
			 striking periods ending and inserting property the
			 construction of which begins.
			(g)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
			3.Treatment of
			 proceeds of sales of helium from Federal helium reserve
			(a)Deposit of
			 proceedsNotwithstanding any
			 other provision of law, from amounts received by the United States in a fiscal
			 year as proceeds of sales of crude helium under the Helium Act (50 U.S.C. 167a
			 et seq.), there shall be deposited in the general fund of the Treasury an
			 amount equal to the amount of revenue that would have been received by the
			 United States in that fiscal year but for the enactment of section 2 of this
			 Act.
			(b)Treatment of
			 depositsAmounts deposited under subsection (a) shall be
			 applied—
				(1)except as provided
			 in paragraph (2), to reduce the annual Federal budget deficit of the Government
			 of the United States; or
				(2)for amounts
			 deposited in a fiscal year for which there is not such an annual deficit, to
			 reduce the Federal debt of the Government of the United States.
				
